REISSUED FOR PUBLICATION
                                                                               MAR 18 2022
                                                                                  OSM
                                                                      U.S. COURT OF FEDERAL CLAIMS

In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                               Originally Filed: February 7, 2022
                           Refiled in Redacted Form: March 18, 2022

*************************************
A.F.P.,                             *
                                    *
            Petitioner,             *                No. 21-1990V
                                    *
 v.                                 *                Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *                Order Concluding Proceedings; Vaccine
AND HUMAN SERVICES,                 *                Rule 21(a).
                                    *
            Respondent.             *
                                    *
*************************************

                         ORDER CONCLUDING PROCEEDINGS 1

       On October 8, 2021, A.F.P. (“petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program (“Vaccine Act” or “the Program”), 42
U.S.C. § 300aa-10 et seq. (2012). 2 Petitioner alleged that she suffered shoulder pain and
polymyalgia rheumatica as a result of a pneumococcal conjugate (“Prevnar 13”) vaccination on
October 8, 2018. Petition at 1 (ECF No. 1).

       This case was reassigned to the undersigned on October 12, 2021. Notice of

1
  The undersigned intends to post this Order on the United States Court of Federal Claims’
website. This means the Order will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion
of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this Order
contains a reasoned explanation for the action in this case, undersigned is required to post it on
the United States Court of Federal Claims’ website in accordance with the E-Government Act of
2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this Order to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.
Reassignment dated Oct. 12, 2021 (ECF No. 8). Thereafter, the undersigned held a status
conference on November 17, 2021, where petitioner was directed to file her outstanding medical
records by January 18, 2022. Order dated Nov. 17, 2021 (ECF No. 13).

        On January 18, 2022, petitioner filed a notice of voluntary dismissal, indicating that
petitioner elects to voluntarily dismiss her petition under Vaccine Rule 21(a)(1).

        Under Vaccine Rule 21, which governs dismissal of a petition, a “[p]etitioner may
dismiss the petition without order of the special master or the court by filing: (A) a notice of
dismissal at any time before service of respondent’s report.” Vaccine Rule 21(a)(1)(A). Unless
stated otherwise, the dismissal is without prejudice. Vaccine Rule 21(a)(2). “A petition
dismissed under this subdivision (a) will not result in a judgment pursuant to Vaccine Rule 11 for
purposes of 42 U.S.C. § 300aa-21(a).” Vaccine Rule 21(a)(3).

       In accordance with Vaccine Rule 21(a), this case is hereby dismissed without prejudice.
The Clerk of Court is instructed that judgment shall not enter in the instant case pursuant to
Vaccine Rule 21(a)(3).

       IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




                                                 2